DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 09/22/2020.
Claims 1-20 are pending of which claim 1 is independent.
The IDS(s) submitted on 09/222/2020, 03/25/2021, and 06/10/2021 are being considered.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 18-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hooli et al (US 20140301231 A1).
Regarding claim 1, Hooli discloses a method (i.e. Figs. 3&4)for wireless communication (i.e. Fig. 2  Wireless Communication 100), implemented at a wireless node (i.e. Fig. 2 UE 110), comprising:
performing multiple transmissions of a channel measurement report on multiple transmission occasions, (i.e. in Fig. 3 in subframe 0 , 4, ..24 RS are measured but the same CSI measurement report is transmitted multiple times and is reiterated in Fig. 4 step 450 a single CSI Report transmitted in the uplink on PUCCH or PUSCH based on periodic/aperiodic reporting Schedule)

wherein a timing of the multiple transmissions is based on at least one of a number of the multiple transmission occasions (i.e. per Fig. 4 aperiodic/periodic scheduling give rise to multiple transmission occasions), a time gap between adjacent transmission occasions of the multiple transmission occasions (i.e. if periodic scheduling occurs by definition there will be a time gap between transmission occasions), and one or more timeslots comprising the multiple transmission occasions.(transmitting multiple times on multiple sub-frames/times lots - see Figs 3 and 4  - see paragraphs 80-83 and 101 at the minimum)
	Regarding claim 2, Hooli discloses the method of claim 1, further comprising:
performing at least one of the multiple transmissions in each of the one or more timeslots. .(transmitting multiple times on multiple sub-frames/times lots - see Figs 3 and 4  - see paragraphs 80-83 and 101 at the minimum)
	Regarding claim 18, Hooli discloses the method of claim 1, wherein the channel measurement report is transmitted semi- persistently over a physical uplink shared channel (PUSCH). (See paragraph 0088 periodic CSI on PUSCH)
	Regarding claim 19, Hooli discloses the method of claim 1, wherein the channel measurement report is transmitted aperiodically over a physical uplink control channel (PUCCH). (See paragraph[ 70 aperiodic CSI on PUCCH) 
	Regarding claim 20, Hooli discloses the method of claim 1, wherein the wireless node is a user equipment operating in a mobile communication network (Paragraph 72 UE 110 in Fig. 2), and wherein the channel measurement report comprises channel state information (CSI). (The CSI Reports contain CSI measurements - abstract and paragraphs 107).
Allowable Subject Matter
Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474